REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims stand allowed because Applicant incorporated the allowable subject matter of previous claim 13 into each independent claim. 
While ratchet and pawls are known in the prior art for use with surgical instruments such as traditional retractors, no known prior art reference teaches or suggests a surgical instrument as set forth in each of independent claims 1, 15 and 19, including an actuator having a ratchet having a locking pawl configured to lock when a tip of a blade is rotated relative to a longitudinal axis and positioned in a deployed orientation, as now claimed. 
Characteristic of a ratchet and pawl of the prior art, Glaser (2,450,194; of record) discloses an adjustable retractor (Fig. 1) comprising a ratchet or rack 11 and pawl 29. However, there is no actuator including a ratchet having a locking pawl that is configured to lock when the tip of a distal member of a blade is rotated relative to a longitudinal axis of the blade and positioned in a deployed orientation. The tip of Glaser cannot rotate relative to the blade thereof. The ratchet and pawl of Glaser and the known prior art lock a separation distance between two blades as opposed to locking a tip of a distal member of a blade in a deployed orientation relative to a longitudinal axis of the blade.
As there is no known prior art that teaches or suggests a surgical instrument as claimed including an actuator having such a ratchet and pawl configured to lock when the tip is rotated relative to the longitudinal axis of the blade and positioned in a deployed orientation, the claims have been allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773